Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ALLOWANCE
Allowable Subject Matter

Claims 1-25 are allowed.

Reason for allowance
The following is a statement of reasons for the indication of allowable subject matter:  NONE of the cited prior art discloses or teaches an endorsing node comprising a combination of: determining a network latency between a client application and an endorsing node based on a network path between the client application and the endorsing node, extract a timestamp from a blockchain request, in response to a determination that the timestamp is valid, generate an endorsement for the blockchain request and transmit the endorsement to the client application.
Conclusion
3.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh Dinh whose telephone number is (571) 272-3936. The examiner can normally be reached on Monday through Friday from 8:00 A.m. to 5:00 P.m.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kevin Bates, can be reached on (571) 272-3980.   The fax phone number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




	/KHANH Q DINH/Primary Examiner, Art Unit 2458